Order, so far as appealed from, unanimously modified by striking therefrom subdivision d of paragraph 11, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. The action was not a representative one and there was no warrant in law for a direction to pay plaintiff’s attorney a counsel fee which would diminish the share of those lienors who had no contract with said attorney. Present —■ Martin, P. J.. Townley, Glennon, Cohn and Callahan, JJ. [See post, p. 918.]